Haevey, J.
(dissenting): After the opinion in this case was handed down (146 Kan. 907, 73 P. 2d 1007), motions for rehearing pointed out that no Kansas case was cited in the opinion, although the trial court had rested its decision on some of them, and that our opinion was based on cases from Illinois, where by statute (Callaghan’s Ill. Stat. Ann., ch. 30, § 6, originally § 6 of the Act on Conveyances of 1827) estates tail, created as at common law, were converted into life estates in the first takers and fees simple absolute in the remaindermen. We have no such statute in this state. The nearest approach to it is G. S. 1935, 22-256, which has been held to apply only to heirs generally and not to apply to a limited class of heirs, such as issue, heirs of the body, children of one’s own blood, etc. (Gardner v. Anderson, Trustee, 116 Kan. 431, 227 Pac. 743; Allen v. Pedder, 119 Kan. 773, 778, 241 Pac. 696.) Beginning with Ewing v. Nesbitt, 88 Kan. 708, 129 Pac. 1131 (1913), estates tail created as at common law have been recognized as a part of the law of this state; hence it was urged the Illinois cases are not in point. The court therefore granted a rehearing, with the result that a new opinion has been written.
From a reading of the briefs and opinions in Davis v. Davis, 121 Kan. 312, 246 Pac. 982; Somers v. O’Brien, 129 Kan. 24, 281 Pac. 888, and Houck v. Merritt, 131 Kan. 151, 289 Pac. 431, in each of *670which an estate tail was held to have been created, although the words “fee title,” “fee simple,” and “fee simple forever,” appeared in the remainder clause, it seems inaccurate to say the effect to be given to those words was not presented to or considered by the court. Indeed, it would seem the contrary appears. It long has been the universal rule in this state that a conveyance or a devise of specific property to a named person vests in him the full title to the property (if the grantor or testator had full title), a title which is sometimes spoken of as a fee simple title; but those words, when used, do not add anything to the title, nor does their omission limit the title. A multitude of illustrations of this rule could be pointed out in our decision.
Klingman v. Gilbert, 90 Kan. 545, 136 Pac. 682, was an action for damages by a vendee based upon fraudulent representations of vendors with respect to the title they had to the property sold, and this involved a will. With respect to this there were two principal questions: (a) Whether certain provisions of the will violated the rule against perpetuities, and it was held they did not, and (b) the meaning of the words “failing such issue,” as used in the will; and this, as used, was construed to réfer to the failure of the issue of a designated person at a definite time, hence, not to be an indefinite failure of issue. The principal question in Miller v. Miller, 91 Kan. 1, 136 Pac. 953, was whether a person, by deed, could create an estate to begin at a future time. It was held our statute authorized such a conveyance. Some minor questions were discussed. There is no discussion in the opinion of an estate tail, and no intimation that anyone contended such an estate had been created. I regard neither of these cases as being in point here. Many cases may be found in our reports in which the question whether an estate tail had been created might have been raised, but was not. Such eases are not in point, and I think it improper to cite them as controlling authorities in the case before us.
In some of the other cases cited trusts were created and title vested in the trustees, with directions to pay net income, or some specific portion of it, to designated persons for life, the property at their death to go to their issue. These cases are not in point, since the persons to whom income was paid had no title of any kind to the property. Distinctions in other cases cited could be pointed out which would distinguish them from the present case, but the time available for me to write my views is limited.
*671The holding that an estate tail was not created in this case rests solely, or at least primarily, on the words “in fee simple” in the remainder clause of the provision of the will in question. Although the same expression, or a similar one, was in the remainder clause in Davis v. Davis, supra; Somers v. O’Brien, supra, and Houck v. Merritt, supra, it was held in each case that an estate tail was created. In this case the trial court based its decision upon our opinions in these cases as well as on other pertinent decisions of this court. It had a right to rely upon those decisions, and if its decision is to be reversed, our former decisions should be overruled. The force of them should not be passed over by an inaccurate statement that the question was not presented to or considered by the court in those cases.
Wedell, J., joins in this dissent.